Citation Nr: 1002059	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  07-11 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for residuals of a left 
foot fracture.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to 
October 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.  

In October 2009, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant, if further action is required.


REMAND

Unfortunately, a remand is required as to the two issues on 
appeal.  Although the Board sincerely regrets the additional 
delay, it is necessary to ensure that there is a complete 
record upon which to decide the Veteran's claims so that he 
is afforded every possible consideration.  VA has a duty to 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(c), (d) (2009).

Service personnel records found in the claims file reveal 
that the Veteran was a pavement maintenance specialist in a 
civil engineering squadron from September 1974 to August 
1983, and that he worked as a pavement and construction 
equipment technician for more than 16 years of active duty.  

Regarding the claim for service connection for a back 
disability, service treatment records reveal that the Veteran 
was seen in August 1979 for a history of lower back pain 
which did not radiate into the legs.  The back was noted as 
non-tender to palpation with good range of motion.  
Assessment was lower back pain, probably muscular, and the 
Veteran was treated with heat.  In September 1980, the 
Veteran was seen for lower back pain that began the day 
before while using a jackhammer.  Impression of the examiner 
was sacroiliac strain.  A February 1988 record showed that 
the Veteran complained of lower back pain for two to three 
weeks.  The back was tender to palpation and paralumbar 
muscle sprain was noted.  He was treated with moist heat and 
Naproxen.  

On the report of his August 1994 discharge examination, no 
spinal or musculoskeletal abnormalities were noted; however, 
the examiner or another medical officer noted a follow-up in 
the family practice clinic for evaluation of recurrent back 
pain.  No such follow-up evaluation is found with the 
discharge examination report.  On a contemporaneous report of 
medical history, the Veteran checked the "yes" box 
indicating he had recurrent back pain.  On an attached paper, 
the Veteran wrote that he had recurrent back pain from 
incidents in 1979, 1980 and 1988 when he contributed to 
lifting heavy objects and using a 90-pound jackhammer.  He 
wrote that treatment was moist heat and that he still had 
back problems.

During his Board hearing, the Veteran testified that his back 
problems continued after 1988, but that he treated himself, 
and that he sought private treatment for his back problems 
after discharge from service.  (See transcript at p. 3).  
Private medical records in the claims file show three 
episodes of physical therapy for lumbar strain in July 1999, 
February 2001 and December 2004.  

Regarding the claim for service connection for residuals of a 
left foot fracture, service treatment records indicated that 
the Veteran was seen in the emergency room in January 1978 
after a piece of asphalt fell on his foot.  Slight swelling 
and tenderness over the dorsum of the left foot was noted.  
An X-ray film showed no fracture, dislocation or osseous 
destruction.  Records from the orthopedic clinic appear to 
show his foot was placed in a cast for several weeks and that 
he was returned to duty in mid-February 1978.  

Service treatment records in May 1979 revealed that the 
Veteran was seen in the emergency room for second-degree 
burns to his left foot after hot grease from a skillet was 
spilled on his foot when he was cooking fish in a deep fryer.  
He appeared to use crutches when sent to physical therapy for 
debridement of his burns.  He was put on physical profile and 
restricted from prolonged standing, marching or running for 
several weeks.  

An April 1981 record noted that the Veteran complained of 
pain for one week in the left foot, which hurt when he 
walked.  It was noted that he broke the left foot two to 
three years before.  Assessment was questionable traumatic or 
arthritic foot.  

No abnormalities of the lower extremities were noted on the 
Veteran's August 1994 discharge examination.  On his 
contemporaneous report of medical history, the Veteran 
checked the "yes' boxes for having had broken bones and foot 
trouble.  On an attached paper he also wrote that he had 
fractured his left foot in 1978 due to a piece of asphalt 
falling on his foot, that he was treated with a cast and 
crutches for three weeks, and that occasionally he had pain.

The Veteran also testified that after fracturing his left 
foot in service in 1978 he did not remember any other 
problems with his foot while on active duty, but that as he 
has aged he was having problems with the left foot but not 
the right foot.  (See transcript at p. 5).

The Board is of the opinion that the Veteran has provided 
medical or lay evidence of a current disability, an injury in 
service, and of symptoms since service for each of his 
claims.  As such, the Veteran has met the criteria of 38 
C.F.R. § 3.159 and a VA examination should be obtained for 
both alleged disorders.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  On remand the Veteran should be scheduled 
for an appropriate VA examination so that a medical opinion 
may be obtained as to the current nature and etiology of his 
claimed back disability and his claimed residuals of a left 
foot fracture.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(c)(4) (2009).

During his appeal before the RO, the Veteran submitted 16 
pages of private medical records but never requested the RO 
to obtain private or VA post-service medical records related 
to his conditions.  On remand, the RO/AMC also should inquire 
of the Veteran and his representative as to the names and 
addresses of any VA and private medical providers who treated 
the Veteran's back and foot complaints since discharge from 
active duty, and should attempt to obtain those records not 
already associated with the claims file.  

Additionally, the Veteran should be provided with an updated 
statement regarding VA's duties to notify and assist that 
complies with the directives in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall provide the Veteran 
with appropriate notice pursuant to the 
Veterans Claims Assistance Act (VCAA) 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes the requirements 
as outlined in Dingess, 19 Vet. App. at 
473.

2.  The RO/AMC shall contact the Veteran 
and his representative and ask them to 
specify all private and VA medical care 
providers who treated him for his back and 
left foot disorders since discharge from 
active duty.  After the Veteran has signed 
the appropriate release(s), the RO/AMC 
shall then attempt to obtain and associate 
with the claims file any records 
identified by the Veteran that are not 
already associated with the claims file.  

3.  After receipt of the requested 
information, the RO/AMC shall arrange for 
the Veteran to undergo an appropriate VA 
examination so as to ascertain the extent, 
nature, and etiology of his asserted back 
disorder and his asserted residuals of a 
left foot fracture.  The entire claims 
file, to include a complete copy of this 
remand, must be made available to the 
examiner in conjunction with conducting 
the examination of the Veteran.  The 
examiner should annotate his report to 
reflect that review of the claims file was 
undertaken.  A discussion of the Veteran's 
documented medical history and assertions 
should also be included.  All appropriate 
tests or studies should be accomplished, 
and all clinical findings should be 
reported in detail.  The examiner's report 
shall also address the following matters:

A)  The examiner shall clearly identify if 
the Veteran currently has a back disorder.  
If the Veteran has any such disorder, the 
examiner should render an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (a 50 percent or more probability) 
that the disorder found on examination was 
incurred in or aggravated by the Veteran's 
period of active service from September 
1974 to October 1994.

B)  The examiner also shall clearly 
identify if the Veteran currently has 
residuals of a left foot fracture.  If the 
Veteran has any such disorder, the 
examiner should render an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (a 50 percent or more probability) 
that this disorder found on examination 
was incurred in or aggravated by the 
Veteran's period of active service from 
September 1974 to October 1994.

A complete rationale for any opinions 
expressed should be provided.  It is 
requested that the examiner discuss the 
prior medical evidence in detail, and 
reconcile any contradictory evidence.

4.  The RO/AMC will then readjudicate the 
Veteran's claims on appeal.  If the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be provided with a Supplemental Statement 
of the Case.  Thereafter, the case should 
be returned to the Board for the purpose 
of appellate disposition. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


